 Case 19-00200-mdc        Doc 26-1 Filed 08/16/21 Entered 08/16/21 17:12:48                Desc
                              Proposed Order Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In re:                                     : Chapter 7
                                           :
JAMES FITZGERALD BOWYER,                   : Case No. 19-13113(MDC)
                                           :
                        Debtor.            :
__________________________________________:
                                           :
THE KIM LAW FIRM LLC and                   :
RICHARD KIM,                               : Adv. No. 19-00200(MDC)
                        Plaintiffs,        :
                                           :
            v.                             :
                                           :
JAMES FITZGERALD BOWYER,                   :
                                           :
                        Defendant.         :
__________________________________________:

                                            ORDER

       This matter came before the Court on the motion (“Motion”) of Defendant James

Fitzgerald Bowyer to Set Aside the Entry of Default in the above-captioned Adversary

Proceeding.

       After due consideration of the Motion and Plaintiff’s response in opposition, it is hereby:

       ORDERED on this ____ day of ______________________, 2021, that the Motion is

DENIED and the Default is not set aside.



                                                     BY THE COURT:


                                                     __________________________
                                                     MADELINE D. COLEMAN
                                                     U.S. Bankruptcy Judge




                                                1
 Case 19-00200-mdc           Doc 26-1 Filed 08/16/21 Entered 08/16/21 17:12:48   Desc
                                 Proposed Order Page 2 of 2




Copies to:

Thomas D. Kenny, Esquire
Kenny, Burns & McGill
1500 John F. Kennedy Boulevard
Suite 520
Philadelphia, PA 19102
Counsel for the Chapter 7 Debtor

James Fitzgerald Bowyer
108 East Mill Road
Flourtown, PA 19031
Chapter 7 Debtor/Defendant

Lynne E. Feldman, Esquire
221 North Cedar Crest Boulevard
Allentown, PA 18104
Chapter 7 Trustee

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106




                                              2
